Exhibit 99.1 ICON Income Fund Eight A L.P. Liquidating Trust 2009 Year End Liquidation Update This update covers the activity for calendar year 2009.It is intended to give registered representatives and the investors in ICON Income Fund Eight A L.P. (“Eight A”), whose limited partnership interests were exchanged for an equal number of beneficial interests in the Eight A Liquidating Trust as of March 16, 2009 (the “Liquidating Trust”), a description of Eight A’s activities for the year and provide an outlook for the future. As a fund manager, ICON Capital Corp. has actively and prudently managed Eight A’s portfolio to yield the best possible return to investors.As a public program, Eight A reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission (“SEC”).Eight A has only two remaining assets, its investment in certain telecommunications equipment on lease to Global Crossing Telecommunications, Inc. (“Global Crossing”) and its interest in the 0.4% of the profits, losses and cash flows from North Sea (Connecticut) Limited Partnership (“North Sea”), which is entitled to receive proceeds from litigation regarding the Rowan Halifax mobile offshore jack-up drilling rig, if and when received.In order to reduce Eight A’s expenses and to maximize potential distributions to its investors, Eight A transferred all of its remaining assets and liabilities to the Liquidating Trust as of March 16, 2009. The Liquidating Trust is required to file an annual report with the SEC under cover of a Form 10-K showing the assets and liabilities of the Liquidating Trust at the end of each calendar year and the receipts and disbursements for the year.The annual report also describes the changes in the assets of the Liquidating Trust and the actions taken during the year. The financial statements contained in such report are not audited, but will be prepared in accordance with US GAAP. Eight A’s equipment portfolio is comprised of the following assets. $2,000,000 Investment in Equipment Leased to Global Crossing The Lessee:Global Crossing provides telephone, Internet and video conferencing services through its wholly-owned international Voice over Internet Protocol (VoIP) Network.
